 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Agreement (the “Agreement”), dated as of December 27,
2010 (the “Agreement Date”), is by and between SANSWIRE CORP. (the “Company”)
and GLENN D. ESTRELLA (the “Executive”).
 
Introduction
 
WHEREAS, the Company and the Executive entered into a Confidential Employment
Agreement (the “Prior Agreement”) dated June 23, 2010 (the “Effective Date”);
 
WHEREAS, the Company and the Executive want to hereby amend and restate in full
the Prior Agreement and the Company desires to retain the services of the
Executive pursuant to the terms and conditions set forth herein and the
Executive wishes to be employed by the Company on such terms and conditions.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1.           Employment.  Pursuant to the terms and conditions herein, the
Company shall employ the Executive from the Effective Date and during the Term
(as defined below) hereof.  The term of this Agreement shall extend from the
Effective Date until June 22, 2013 (the “Initial Term”), provided, however, that
the Agreement shall be extended for successive one year terms thereafter unless
a party notifies the other in writing within thirty (30) days prior to the end
of either the Initial Term or any successive one year renewal term that the
Agreement is not being renewed or unless terminated earlier pursuant to the
terms hereof (the Initial Term and each successive one year renewal term being
collectively known as the “Term”).
 
2.           Duties.  The Executive will initially serve as the President, Chief
Executive Officer and Chief Financial Officer of the Company and shall have such
duties of an executive nature as the Board of Directors of the Company (the
“Board”) shall determine from time to time.  The Executive will report to the
Board of Directors.  The Executive will be based in the Company’s offices in
Kennedy Space Center, Florida.
 
3.           Full Time; Best Efforts.  The Executive shall use the Executive’s
best efforts to promote the interests of the Company and its affiliated
companies and shall devote the Executive’s full business time and efforts to
their business and affairs.  Notwithstanding the foregoing, Executive may serve
on other boards of directors, with the approval of the Board, or engage in
religious, charitable or other community activities as long as such services and
activities do not materially interfere with the Executive’s performance of the
Executive’s duties to the Company as provided in this Agreement.
 
4.           Compensation and Benefits.  During the Term of Executive’s
employment with the Company under this Agreement, the Executive shall be
entitled to compensation and benefits as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)          Base Salary.  The Executive will receive a salary at the rate of
$250,000 annually (the “Base Salary”), payable in accordance with the Company’s
normal payroll practices and subject to applicable taxes and withholding. The
Executive’s Base Salary may from time to time be increased, but not decreased,
by the Board.  The Executive may at any time elect to take a portion of the
amounts owed as Base Salary as common stock, par value $0.00001 per share, of
the Company (the “Common Stock”).  If during the Initial Term, Sanswire is
acquired as a result of a transfer (by merger or by sale of assets or stock or
other combination) of all or  substantially all of the Company’s total assets or
all or a majority of the Company’s stock to an unrelated third party (a
“Business Combination”), the Base Salary payable during the Initial Term will be
accelerated so that upon the closing of such Business Combination, Executive
shall be paid one hundred percent (100%) of the unpaid portion of such Base
Salary in a lump sum cash payment.
 
(b)          Bonus.  The Executive will be eligible for an annual bonus for each
fiscal year at the discretion of the Board (the “Bonus”).  The Bonus for a
particular fiscal year will be payable within 75 days of the end of such fiscal
year.  The payment of any Bonus shall be prorated for any partial fiscal year
during the Term of this Agreement.  The Board shall determine in good faith the
amount of the Bonus, and such determination shall be binding and conclusive on
the Executive.
 
(c)          Signing Bonus.   On or promptly following the Effective Date, the
Company will pay the Executive $20,000 cash as a signing bonus.
 
(d)          Stock Options.   It is anticipated that, based on performance and
at the discretion of the Board, option grants to purchase shares of Common Stock
may be made approximately annually.
 
(e)          Benefits.  In addition to the Base Salary and any Bonus, the
Executive shall be entitled to receive fringe benefits that are generally
available to the Company’s executive employees in accordance with the then
existing terms and conditions of the Company’s policies, including medical
insurance at the Company’s expense for Executive and his family.
 
(f)           Vacation.  The Executive shall be entitled to twenty (20) business
days of paid vacation per fiscal year in accordance with the Company’s vacation
policies.
 
(g)          Business Expenses.  The Company shall reimburse the Executive for
all reasonable expenses incurred by the Executive in the ordinary course of
business on behalf of the Company, subject to the presentation of appropriate
documentation.
 
(h)          Cell Phone.  The Company shall reimburse the Executive for all
reasonable expenses for the use of a cell phone in connection with the
Executive’s employment with the Company.
 
(i)           Withholding.  The Company will withhold from compensation payable
to the Executive all applicable federal, state and local withholding taxes.
 
 
2

--------------------------------------------------------------------------------

 
 
(j)           Directors and Officers Insurance; Indemnity.  The Company does not
currently have Directors and Officers Liability Insurance, but the Company
hereby agrees to purchase such insurance to cover all officers and directors as
soon as practicable.  To the fullest extent permitted by law, the Company will
indemnify the Executive against, and will hold the Executive harmless from, and
pay any expenses (including without limitation, all legal fees and court costs),
judgments, fines, penalties, settlements, damages and other amounts arising out
of or in connection with any act or omission of the Executive performed or made
in good faith on behalf of the Company, regardless of negligence.  The foregoing
provisions will survive the Term of this Agreement and the termination of
Executive’s employment with the Company for any reason whatsoever and regardless
of fault.
 
(k)           Housing and Car Allowances.  The Company shall pay Executive (i)
up to $2,800 per month as a housing allowance and (ii) up to $500 per month as a
car allowance, such actual amounts to be submitted to the Company by the
Executive upon his securing housing and a car in Florida.
 
5.          Confidentiality; Intellectual Property.  The Executive agrees that
during the Executive’s employment with the Company, whether or not under this
Agreement, and thereafter:
 
(a)           The Executive will not at any time, directly or indirectly,
disclose or divulge any Confidential Information (as hereinafter defined),
except as required in connection with the performance of the Executive’s duties
for the Company, and except to the extent required by law (but only after the
Executive has provided the Company with reasonable notice and opportunity to
take action against any legally required disclosure).  As used herein,
“Confidential Information” means all trade secrets and all other information of
a business, financial, marketing, technical or other nature relating to the
business of the Company including, without limitation, any customer or vendor
lists, prospective customer names, financial statements and projections,
know-how, pricing policies, operational methods, methods of doing business,
technical processes, formulae, designs and design projects, inventions, computer
hardware, software programs, business plans and projects pertaining to the
Company and including any information of others that the Company has agreed to
keep confidential; provided, that Confidential Information shall not include any
information that has entered or enters the public domain through no fault of the
Executive or any information known to the Executive before the Effective
Date.  For greater certainty, Confidential Information shall not include any
know-how concerning the unmanned aerial vehicle business in general (as opposed
to the Company) acquired by the Executive prior to performing services for the
Company.
 
(b)           The Executive shall make no use whatsoever, directly or
indirectly, of any Confidential Information at any time, except as required in
connection with the performance of the Executive’s duties for the Company.
 
(c)           Upon the Company’s request at any time and for any reason, the
Executive shall immediately deliver to the Company, or destroy if directed by
the Company,  all materials (including all soft and hard copies) in the
Executive’s possession which contain or relate to Confidential Information.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           All inventions, modifications, discoveries, designs, developments,
improvements, processes, software programs, works of authorship, documentation,
formulae, data, techniques, know-how, secrets or intellectual property rights or
any interest therein (collectively, the “Developments”) made by the Executive,
either alone or in conjunction with others, at any time or at any place during
the Executive’s employment with the Company, whether or not reduced to writing
or practice during such period of employment, which relate to the business in
which the Company is engaged shall be and hereby are the exclusive property of
the Company without any further compensation to the Executive.  In addition,
without limiting the generality of the prior sentence, all Developments which
are copyrightable work by the Executive are intended to be “work made for hire”
as defined in Section 101 of the Copyright Act of 1976, as amended, and shall be
and hereby are the property of the Company.
 
(e)           The Executive shall promptly disclose all Developments to the
Company.  If any Development is not the property of the Company by operation of
law, this Agreement or otherwise, the Executive will, and hereby does, assign to
the Company all right, title and interest in such Development, without further
consideration, and will assist the Company and its nominees in every way, at the
Company’s expense, to secure, maintain and defend the Company’s rights in such
Development.  The Executive shall sign all instruments necessary for the filing
and prosecution of any applications for, or extension or renewals of, letters
patent (or other intellectual property registrations or filings) of the USA or
any foreign country which the Company desires to file and relates to any
Development.  The Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as such Executive’s agent
and attorney-in-fact (which designation and appointment shall be deemed coupled
with an interest and shall survive the Executive’s death or incapacity), to act
for and in the Executive’s behalf to execute and file any such applications,
extensions or renewals and to do all other lawfully permitted acts to further
the prosecution and issuance of such letters patent, other intellectual property
registrations or filings, or such other similar documents with the same legal
force and effect as if executed by the Executive.
 
(f)           Attached hereto as Exhibit A is a list of all inventions,
modifications, discoveries, designs, developments, improvements, processes,
software programs, works of authorship, documentation, formulae, data,
techniques, know-how, secrets or intellectual property rights or any interest
therein made by the Executive prior to the Executive performing services for the
Company (collectively, the “Prior Inventions”) which (i) the Executive owns or
has interest therein, (ii) relate to the business of the Company and (iii) are
not assigned to the Company hereunder; or, if no such list is attached,
Executive represents that there are no such Prior Inventions.  If in the course
of the Executive performing services for the Company, the Executive incorporates
into a Company product, process or machine a Prior Invention owned by the
Executive or in which the Executive has an interest, the Company is hereby
granted and shall have a non-exclusive, royalty-free, irrevocable, perpetual,
transferable, worldwide license to make, have made, modify, use, sell and
otherwise exploit such Prior Invention as part of or in connection with such
product, process or machine and any and all enhancements and extensions thereof.
 
6.          Noncompetition; Nonsolicitation.  The Executive agrees that:
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           during the Executive’s employment with the Company, whether or not
under this Agreement, and thereafter during the Noncompetition Period (as
hereinafter defined), the Executive will not, directly or indirectly,
individually or as a consultant to, or an employee, officer, director, manager,
stockholder (except as the owner of less than 1% of the stock of a publicly
traded company), partner, member or other owner or participant in any business
entity other than the Company, engage in or assist any other person or entity to
engage in any business which competes with any business in which the Company is
then engaging anywhere in the USA or the world where the Company does business.
 
(b)           during the Executive’s employment with the Company, whether or not
under this Agreement, and thereafter during the Noncompetition Period, the
Executive will not, directly or indirectly, individually or as a consultant to,
or an employee, officer, director, manager, stockholder (except as the owner of
less than 1% of the stock of a publicly traded company), partner, member or
other owner or participant in any business entity, offer employment or any
consulting arrangement to, hire, or otherwise interfere with the business
relationship of the Company with, any person or entity who is, or was within the
six month period immediately prior thereto, employed by, associated with or a
consultant to the Company.
 
(c)           during the Executive’s employment with the Company, whether or not
under this Agreement, and thereafter during the Noncompetition Period, the
Executive will not, directly or indirectly, individually or as a consultant to,
or an employee, officer, director, manager, stockholder (except as the owner of
less than 1% of the stock of a publicly traded company), partner, member or
other owner or participant in any business entity, solicit away from the Company
or endeavor to entice away from the Company, or otherwise interfere with the
business relationship of the Company with, any person or entity who is, or was
within the six month period immediately prior thereto, a customer, dealer,
distributor or client of, supplier, vendor or service provider to the Company.
 
(d)           As used herein, “Noncompetition Period” means 12 months from the
date of the termination of Executive’s employment with the Company, provided,
however, that such period shall only be 6 months if the Company terminates the
Executive’s employment without Cause or the Executive terminates his employment
for Good Reason.
 
7.           Remedies; Applicability to Affiliated Companies.  Without limiting
the remedies available to the Company, the Executive acknowledges that a breach
of this Agreement, including any of the covenants contained in Sections 5 or 6
herein, could result in irreparable injury to the Company for which there might
be no adequate remedy at law, and that, in the event of such a breach or threat
thereof, the Company shall be entitled to obtain a temporary restraining order
and/or a preliminary injunction and a permanent injunction restraining the
Executive from engaging in any activities prohibited herein or such other
equitable relief as may be required to enforce specifically any of the
provisions herein.  The foregoing provisions and the provisions of Sections 5
and 6 herein shall survive the term of this Agreement and the termination of the
Executive’s employment with the Company, and shall continue thereafter in full
force and effect in accordance with their terms.  For purposes of Sections 5, 6
and 7 of this Agreement, the term “Company” shall include the Company, each of
its affiliated companies, subsidiaries and parent company, as applicable, and
their respective successors and assigns.
 
 
5

--------------------------------------------------------------------------------

 
 
8.           Termination.
 
(a)           General.  The Executive’s employment with the Company may be
terminated at any time by the Company during the Term hereof with Cause or
without Cause (which in the case of a termination without Cause shall be
effective after at least thirty (30) days prior written notice thereof from the
Company to the Executive), or in the event of the death or Disability of the
Executive.  The Executive’s employment with the Company may also be terminated
by the Executive in accordance with the Good Reason Process (hereinafter
defined) or after at least thirty (30) days prior written notice thereof from
the Executive to the Company.  Upon receipt of such notice, the Company may
elect, in its discretion, to terminate the employment of Executive at any time
following such notice; provided however that in the event the Company elects to
terminate the Executive following notice, Executive’s Base Salary and benefits
including any vesting of equity shall continue to be paid and accrued during the
notice period.
 
(b)           Definitions.  As used herein, the following terms shall have the
following meanings:


“Cause” means that the Executive has (i) willfully breached in any material
respect any fiduciary duty or legal or contractual obligation to the Company or
any of its affiliated companies, which breach in the case of a contractual
obligation to the Company, if curable, is not cured within thirty (30) days
after written notice to the Executive thereof, (ii) willfully failed to perform
satisfactorily the Executive’s material job duties, which failure, if curable,
is not cured within thirty (30) days after written notice to the Executive
thereof, (iii) engaged in gross negligence, willful misconduct, fraud,
embezzlement, or acts of dishonesty that has resulted in material injury to the
Company or any of its affiliated companies, or (iv) been convicted of or pleaded
nolo contendere to (A) any misdemeanor relating to the affairs of the Company or
any of its affiliated companies or (B) any felony.


“Disability” means illness (mental or physical), which results in the Executive
being unable to perform the Executive’s duties as an employee of the Company for
a period of three (3) consecutive months, or an aggregate of six (6) months in
any twelve (12) month period, as determined in the reasonable judgment of an
independent physician mutually agreed upon by the Executive, or her personal
representative (as the case may be), and the Company.  Nothing in this Section
8(b) shall be construed to waive the Executive’s rights, if any, under existing
law including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. s.2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. s.12101
et seq.


“Good Reason” means that the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events:  (i) a material diminution in the Executive’s responsibilities,
authority or duties, (ii) any diminution in the Executive’s Base Salary, (iii) a
material change in the geographic location at which the Executive is required to
provide services to the Company (aside from work-related travel), or (iv) the
material breach of this Agreement by the Company (each a “Good Reason
Condition”).  Good Reason Process shall mean that (i)  the Executive notifies
the Company in writing of her belief in the occurrence of the Good Reason
Condition within 60 days of the first occurrence of such condition, (ii)  the
Company fails to fully cure the Good Reason Condition within 30 days following
such notice (the “Cure Period”), and (iii) the Executive terminates employment
within 60 days after the end of the Cure Period.

 
6

--------------------------------------------------------------------------------

 
 
(c)          Effects of Termination.  If the Executive’s employment is
terminated during the Term of this Agreement, the Company shall have no further
obligation to make any payments or provide any benefits to the Executive
hereunder after the date of termination except for (i) payments of Base Salary,
Bonus and expense reimbursement that had accrued, but had not yet been paid, and
any vested benefits the Executive may have under any employee benefit plans,
through the date of termination, (ii) payments for any accrued but unused
vacation time in accordance with Company policy and (iii) if the Executive’s
employment with the Company is terminated by the Company without Cause (other
than as a result of the death or Disability of the Executive, or as contemplated
by Section 8(d) below), or by the Executive for Good Reason (A) continuation for
a period of six (6) months (the “Severance Period”) of payments of Base Salary
at the rate in effect at the date of termination, (B) a prorated portion of his
annual Bonus for the year in which the termination occurs for performance
through the date of the termination as determined in good faith by the Board,
and (C) all health and dental benefits, including the cost of COBRA continuation
coverage for Executive and his eligible dependents during the Severance Period,
payable beginning on the first payroll day following the termination date;
provided, however, that if Executive’s employment is terminated by the Company
without Cause (other than as a result of the death or Disability of the
Executive, or as contemplated by Section 8(d) below), or by the Executive for
Good Reason during the Initial Term of this Agreement, in lieu of the payments
to be made pursuant to Section 8(c)(iii) above, the Company shall pay the
Executive one hundred percent (100%) of the unpaid portion of the Base Salary
that would have been paid during the Initial Term in a lump sum cash payment
within 90 days following the date of such termination.


(d)          Conditions and Limitations to Severance.   Notwithstanding the
foregoing, the Company’s obligations to make payments to the Executive under
Section 8(c)(iii) (including the proviso) of this Agreement shall be subject to
the following provisions and conditions:
 
(i)           General Release of Claims.  The Company’s obligation to make
payments under Section 8(c)(iii) (including the proviso) of this Agreement shall
be contingent upon the Executive executing a general release of claims in a
customary and reasonable form.


(ii)           Consequences of Breach.  If the Executive breaches the
Executive’s obligations under Sections 5 or 6 of this Agreement, the Company may
immediately cease all payments payable to the Executive under Section 8(c)(iii)
(including the proviso) of this Agreement.  The cessation of these payments
shall be in addition to, and not as an alternative to, any other remedies at law
or in equity available to the Company, including without limitation the right to
seek specific performance or an injunction.
 
(e)          Survival.  The provisions of Sections 5 through 20 of this
Agreement shall survive the Term of this Agreement and the termination of the
Executive’s employment with the Company, and shall continue thereafter in full
force and effect in accordance with their terms.
 
 
7

--------------------------------------------------------------------------------

 
 
9.           Enforceability.  This Agreement shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
hereof shall be prohibited or invalid under any such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement.  If any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, such provisions shall be
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by applicable law.
 
10.        Notices.  Any notice, demand or other communication given pursuant to
this Agreement shall be in writing and shall be personally delivered, sent by
nationally recognized overnight courier or express mail, or mailed by first
class certified or registered mail, postage prepaid, return receipt requested,
or otherwise actually delivered as follows: (a) if to the Executive: Glenn D.
Estrella, 1608 Sheridan Drive, Wall Township, NJ 07753, (b) if to the Company:
Sanswire Corp., State Road 405, Building M6-306A, Room 1400, Kennedy Space
Center, FL 32815 or mailing address: Mail Code: SWC, Kennedy Space Center, FL
32899, or (c) at such other address as may have been furnished by such person in
writing to the other parties.
 
11.        Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida, without regard to its
conflict of law provisions.  The Company and Executive hereby submit to the
jurisdiction of the courts of the State of Florida and of the United States
located in Brevard County of Florida and each agrees not to raise and waive any
objection to or defense based on the venue of any such court or forum non
conveniens.
 
12.        Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations thereunder.  To the extent that any provision
in this Agreement is ambiguous as to its compliance with Section 409A of the
Code, the provision shall be interpreted in a manner so that no payment due to
Executive shall be subject to an “additional tax” within the meaning of Section
409A(a)(1)(B) of the Code.  To the extent that any provision in the Agreement is
ambiguous as to its compliance with Section 409A of the Code, or to the extent
any provision in the Agreement must be modified to comply with Section 409A of
the Code, such provision shall be read, or shall be modified (with the mutual
consent of the parties), as the case may be, in such a manner so that no payment
due to Executive shall be subject to an “additional tax” within the meaning of
Section 409A(a)(1)(B) of the Code.
 
For purposes of Section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment.  In no event may Executive, directly or
indirectly, designate the calendar year of any payment.  All reimbursements
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement be for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.
 
 
8

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary herein, if a payment or benefit under
this Agreement is due to a “separation from service” for purposes of the rules
under Treas. Reg. § 1.409A-3(i)(2) (payments to specified employees upon a
separation from service) and Executive is determined to be a “specified
employee” (as determined under Treas. Reg. § 1.409A-1(i)), such payment or
benefit shall, to the extent necessary to comply with the requirements of
Section 409A of the Code, be made or provided on the later of the date specified
by the foregoing provisions of this Agreement or the date that is six months
after the date of Executive’s separation from service (or, if earlier, the date
of Executive’s death).  Any installment payments that are delayed pursuant to
this Section 12 shall be accumulated and paid in a lump sum on the first day of
the seventh month following Executive’s separation from service, and the
remaining installment payments shall begin on such date in accordance with the
schedule provided in this Agreement.
 
13.           Amendments and Waivers.  This Agreement may be amended or modified
only by a written instrument signed by the Company and the Executive.  No waiver
of this Agreement or any provision hereof shall be binding upon the party
against whom enforcement of such waiver is sought unless it is made in writing
and signed by or on behalf of such party.  The waiver of a breach of any
provision of this Agreement shall not be construed as a waiver or a continuing
waiver of the same or any subsequent breach of any provision of this
Agreement.  No delay or omission in exercising any right under this Agreement
shall operate as a waiver of that or any other right.
 
14.           Binding Effect.  This Agreement shall be binding on and inure to
the benefit of the parties hereto and their respective heirs, executors and
administrators, successors and permitted assigns, except that the rights and
obligations of the Executive hereunder are personal and may not be assigned
without the Company’s prior written consent.  Without limiting the generality of
the prior sentence, it is understood that the Company’s successors and assigns
shall have the right to enforce Sections 5, 6 and 7 of this Agreement.  The
Company shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company expressly to assume and agree to perform this Agreement
to the same extent that the Company would be required to perform it if no
succession had taken place.  Failure of the Company to obtain an assumption of
this Agreement at or prior to the effectiveness of any succession shall be a
material breach of this Agreement.  Any assignment of this Agreement by the
Company shall not constitute a termination of the Executive’s employment.  Each
affiliated company, subsidiary and parent company of the Company shall be an
intended third party beneficiary of Sections 5, 6 and 7 of this Agreement.
 
15.           Entire Agreement.  This Agreement constitutes the final and entire
agreement of the parties with respect to the matters covered hereby and replaces
and supersedes all other agreements and understandings, including the Prior
Agreement, relating hereto and to the Executive’s employment.
 
 
9

--------------------------------------------------------------------------------

 
 
16.        Counterparts.  This Agreement may be executed in any number of
counterparts, including counterpart signature pages or counterpart facsimile
signature pages, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
17.        No Conflicting Agreements.  The Executive represents and warrants to
the Company that the Executive is not a party to or bound by any
confidentiality, noncompetition, nonsolicitation, employment, consulting or
other agreement or restriction which could conflict with, or be violated by, the
performance of the Executive’s duties to the Company or obligations under this
Agreement.
 
18.        Review of Agreement.  The Executive acknowledges that the Executive
(a) has carefully read and understands all of the provisions of this Agreement
and has had the opportunity for this Agreement to be reviewed by counsel, (b) is
voluntarily entering into this Agreement and (c) has not relied upon any
representation or statement made by the Company (or its affiliates, equity
holders, agents, representatives, employees or attorneys) with regard to the
subject matter or effect of this Agreement.  The Executive further acknowledges
that the provisions in Sections 5, 6 and 7 of this Agreement are reasonable and
necessary to protect the goodwill, customer relationships, legitimate business
interests and Confidential Information of the Company and its affiliated
companies, and the Company would not have entered into this Agreement without
the benefit of such provisions.
 
19.        Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
 
20.        No Strict Construction.  The parties hereto have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises under any provision of this
Agreement, this Agreement shall be construed as if drafted jointly by the
parties thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authoring any of the provisions of this
Agreement.
 
[Remainder of Page Intentionally Left Blank.]

 
10

--------------------------------------------------------------------------------

 

This Agreement has been executed and delivered as a sealed instrument as of the
date first above written.
 
SANSWIRE CORP.
   
By:
   
Name:  Michael Clark
 
Title:  Chairman of the Board of Directors
 
EXECUTIVE
   
Glenn D. Estrella


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A

 
 

--------------------------------------------------------------------------------

 
